Citation Nr: 1328421	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability (chondromalacia, patella).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1981 to January 1988.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Cleveland, Ohio RO which, in 
pertinent part, continued a 0 percent rating for 
chondromalacia of the left patella.  An interim [March 2005] 
rating decision granted a 10 percent rating for the left 
knee, effective September 10, 2002, the date of the claim 
for an increased rating.  A Decision Review Officer hearing 
was held at the RO in May 2004, and a Travel Board hearing 
was held before the undersigned in December 2007; 
transcripts of the hearings are included in the claims file.  
This matter was previously before the Board in March 2008, 
March 2011, June 2012, and February 2013; each time, it was 
remanded for additional development.

A May 2013 rating decision granted the Veteran a temporary 
total (convalescence) rating for the period from May 9, 2011 
to August 1, 2011; consequently that period is not for 
consideration.  


FINDINGS OF FACT

1.  It is reasonably shown that throughout prior to May 9, 
2011, the Veteran's left knee disability was manifested by 
X-ray confirmed arthritis with painful motion (or actual 
motion limitation warranting a 10 percent rating, and for a 
brief period of time, when instability was not found, a 20 
percent rating) and slight instability.

2.  From August 1, 2011 (i.e., following a convalescence 
total rating period) the Veteran's left knee disability is 
not shown to be have been manifested by subluxation or 
lateral instability of the knee, by flexion limited to 30 
degrees or extension limited to 15 degrees, flexion limited 
to 45 degrees and extension limited to 10 degrees, or by 
additional limitations due to pain, weakened movement, 
excessive fatigability with use, or incoordination.


CONCLUSION OF LAW

The Veteran's service connected left knee disability 
warrants a combined increased rating of 20 percent (but not 
higher) throughout prior to May 9, 2011; a rating in excess 
of 10 percent for the left knee disability from August 1, 
2011 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5259, 
5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or 
lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  A December 2002 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  March 2006 and 
May 2008 letters also informed the Veteran of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record, and has not 
alleged that notice in this case was less than adequate.  At 
the December 2007 Travel Board hearing before the 
undersigned, the Veteran was advised of what he still needs 
to substantiate the claim; his testimony reflects that he is 
aware of what is still needed to substantiate his claim.  

The Veteran's pertinent post-service treatment records have 
been secured.  The RO arranged for VA examinations in 
September 2004, November 2010, April 2011, and July 2012, 
which will be discussed in greater detail below, though the 
Board finds these examinations (cumulatively) to be adequate 
as they included both a review of the Veteran's history and 
physical examinations that included the necessary findings.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, and in Virtual VA, with an 
emphasis on the evidence that is relevant to this appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss 
in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board 
will summarize the evidence as appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show, as to the claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The RO rated the Veteran's service-connected left knee 
disability under Code 5014, (for osteomalacia), which is 
rated on limitation of motion of the affected part, as 
arthritis, degenerative.  The Board (noting that Codes 5013 
through 5024, except for Code 5017, are rated under the same 
criteria) finds that designation appears appropriate, and 
that an alternative rating under Codes 5257, 5260, or 5261 
would also be appropriate.   

Under Code 5260, limitation of knee flexion warrants a 20 
percent rating when limited to 30 degrees, a 10 percent 
rating when limited to 45 degrees, and a 0 percent rating 
when limited to 60 degrees (or lesser limitation).  Under 
Code 5261, limitation of knee extension warrants a 20 
percent rating when limited to 15 degrees, a 10 percent 
rating when limited to 10 degrees, and a 0 percent rating 
when limited to 5 degrees (or to a lesser degree).  Under 
Code 5257, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate 
recurrent subluxation or lateral instability; and a 30 
percent disability rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under Code 5003 (for degenerative arthritis) a 10 percent 
(maximum) rating may be assigned for X-ray confirmed 
arthritis of a joint where there is limitation of 
motion/painful motion, but with limitation less than 
required for a 10 percent rating under the Code for 
evaluating the specific joint.  38 C.F.R. § 4.71a.

Consideration of other diagnostic codes for rating a knee 
disability (5256, 5258, 5259, 5262, 5263) is inappropriate 
in this case as the Veteran's knee disability does not 
include the pathology required in the criteria for those 
Codes (ankylosis, dislocated or post-removal semilunar 
cartilage, malunion or nonunion of tibia or fibula, or genu 
recurvatum).  38 C.F.R. § 4.71a.  

The Veteran's claim for an increased rating was received in 
September 2002.  

On September 2001 VA treatment, the Veteran reported a 
history of left knee arthroscopic surgery several times, 
most recently in 1990.  He reported knee pain; on physical 
examination, there was normal range of motion in all joints 
with no effusions and no acute problems noted.

On September 2002 VA treatment, the Veteran complained of 
chronic left knee pain, for which he had undergone 4 to 5 
arthroscopic surgeries for ACL repair and cartilage repair, 
the most recent in 1995.  He reported knee pain at 6/10 in 
severity.  On physical examination, flexion and extension of 
the knee were limited by pain, and there was no joint 
effusion or erythema.  The knee appeared diffusely tender 
with palpation to the medial/lateral/anterior joint line, 
with no specific point tenderness.  There was questionable 
pain with varus/valgus stressing.  Anterior drawer was 
negative and McMurray's test was equivocal.  The impressions 
included chronic left knee pain, nothing acute.

At the May 2004 RO hearing, the Veteran testified that he 
had arthritis and joint problems in the left knee, for which 
the rest of his body tried to compensate.  He testified that 
he had been using a knee brace and walking with a cane.  He 
testified that he experienced swelling, numbness, weakness, 
pain, and locking of the knee.

On July 2004 VA treatment, the Veteran was fitted for a left 
knee brace.  On physical examination, crepitus was noted in 
both knees.  McMurray's test was positive, and a drawers 
test was negative.  No lateral joint laxity was noted.  The 
assessments included arthritis.

On September 2004 VA examination, the Veteran was noted to 
have had arthroscopic surgery in 1988 for left knee 
chondromalacia, patella.  He reported persistent problems 
since that time including gradually worsening pain, aching, 
soreness, tenderness, some swelling, and give-way.  He 
reported that he could be up on his legs for a half-hour at 
a time.  He had been disabled and not working due to other 
comorbidities, but could perform normal daily activities.  
He wore a brace on the left knee and used a cane.  He denied 
recurrent subluxation or constitutional symptoms.  He 
reported chronic ongoing symptoms, but no specific flare-
ups.  

On physical examination, the Veteran ambulated with a cane 
and a left knee brace with an awkward antalgic gait.  
Examination of the left knee showed pain, soreness and 
tenderness; he had a hypersensitivity and an overreaction to 
the pain.  He had severe pain as a result, but allowed 
repeated motion of the knee from 0 degrees to 100 degrees 
with no change.  There was marked guarding secondary to the 
pain reaction.  He had pain, soreness and tenderness around 
the joint; pain and tenderness around the patella were 
noted.  The knee appeared to be stable to medial/lateral and 
anterior/posterior testing with a negative McMurray's sign.  
Range of motion was from 0 degrees to 130 degrees of flexion 
with moderate pain with active and passive motion 
with/without resistance throughout the entire range of 
motion to the left knee.  According to DeLuca, repetitive 
use did cause increasing aching, pain, soreness, tenderness, 
and fatigability, but no range of motion change was noted on 
examination.  The diagnosis was residual postoperative 
chondromalacia patella left knee.

On November 2004 VA treatment, the Veteran reported 
gradually worsening pain and swelling in the left knee.  On 
physical examination, he was very reticent secondary to 
pain, and his active range of motion was from 10 degrees to 
about 80 degrees of flexion.  Passively, the knee could be 
moved to full extension and flexion to 100 degrees, which 
caused clear pain at the anterior aspect of the knee.  He 
had severe patellar crepitance on ranging of the knee, with 
markedly positive patellar grind test and mild joint 
effusion.  He had no significant joint line tenderness and a 
negative McMurray's test.  The knee was stable to anterior 
and posterior, medial and lateral strain.  A neurologic exam 
of the lower extremity was normal.  X-rays showed 
patellofemoral degenerative changes.  The assessment was 
chondromalacia patella.

A March 2005 rating decision granted a 10 percent rating for 
left patella chondromalacia, based on painful or limited 
motion of the knee, effective September 10, 2002 (the date 
the claim for increased rating was received).

On May 2005 VA treatment, the Veteran reported persistent 
and gradually worsening knee pain as well as swelling of the 
left knee.  He had been wearing a Neoprene knee sleeve.  On 
physical examination, the lower extremity was neurologically 
intact.  Active range of left knee motion was from 0 to 90 
degrees and passive range of motion was to 120 degrees, 
fairly easily.  The left knee was stable to varus and valgus 
stress.  The left knee had patellofemoral tenderness.  There 
was pain with McMurray's test, and Lachman's test was 
negative.  He had a patellar grind.  X-ray results showed 
degenerative patellofemoral symptoms.  The assessments 
included left knee pain.

At the December 2007 Travel Board hearing, the Veteran 
testified that his left knee swelled and he did not have 
[full] range of motion.  He testified that he was told he 
should have a left total knee replacement, which he declined 
at the time because he believed he was too young.  He 
testified that a rubber brace was prescribed for the knee, 
but he was told not to wear it when the knee swells because 
it cuts off circulation, and that the knee swells when it 
gets cold.  He testified that he took pain medication.

In March 2008, the Board remanded this matter to afford the 
Veteran a new VA examination to determine the current 
severity of the left knee disability.  

On June 2010 VA treatment, the Veteran reported being 
interested in undergoing left knee surgery due to chronic 
pain.  On physical examination, the left knee was stable to 
anterior and posterior drawer as well as to varus and valgus 
testing. He had full knee extension and flexion to greater 
than 120 degrees, though there was mild pain with flexion 
greater than 40 to 50 degrees.  Notably, he had a positive 
mediolateral McMurray test.  The Veteran presented an 
outside MRI which showed a meniscal tear of the left knee 
and the posterior body of the medial meniscus.

On July 2010 VA treatment, the Veteran had "a severely 
limited range of motion", complaining of chronic pain.  On 
physical examination, he had some knee pain while 
ambulating.  He was able to ambulate without assistance, but 
did have significant pain.  He was neurovascularly intact, 
but had some numbness and tingling.  He had intact knee 
extension and flexion, though these were "significantly 
limited" by pain.  The knee was extremely painful on active 
and passive range of motion.  He reported that, at home, he 
cannot keep his knee flexed or else it becomes stiff and 
locks up.  Upon examination, with the knee flexed to 90 
degrees, he had about a 20-degree range of motion that was 
pain free from 90 to about 70 degrees.  Extending past 70 
degrees toward extension, there was extreme pain in both 
active and passive extension, as well as palpable patellar 
grind.  He had a stable anterior drawer but was unable to do 
a Lachman's test secondary to pain and splinting.  The knee 
appeared stable to varus and valgus though the pain was 
extremely limiting.  The treating physician opined that 
surgery was a reasonable option, though it would not be 
expected to cure all of the knee pain or restore normal knee 
function.  The Veteran was placed on the surgical schedule 
for the left knee.

On September 2010 VA treatment, the Veteran complained of 
significant pain in his left knee.  He was wearing a 
neoprene sleeve brace and asking for pain medications, as 
Tylenol did not help and he was unable to take NSAIDs due to 
renal issues.  He reported that he was unable to do his job 
as a respiratory therapist because of pain.  On physical 
examination, active range of left knee motion was about 20 
degrees to 40 degrees with pain.  There was pain with 
palpation of the lateral compartment, pain with patellar 
compression against the trochlea, and medial compartment 
tenderness to palpation.  Attempted McMurray's test caused 
"a fair amount of" pain.  Reviewing the old X-rays and MRI 
revealed minimal arthritic changes and a medial meniscal 
tear.  The impression was medial meniscal tear and 
patellofemoral disease.  He was noted to be on the surgical 
list for left knee arthroscopy with partial medial 
meniscectomy.  He was given a restricted activities note for 
his employer stating that he could do activities as 
tolerated.

On October 2010 VA treatment, the Veteran reported that his 
pain was worse and stated that, because of his knee, he fell 
a few weeks prior.  The treatment record indicates that the 
treating physician had submitted a consult to request 
outsourced surgery, which was not approved.  The Veteran was 
requesting stronger pain medication or a more restrictive 
work slip.

On November 2010 VA joints examination, the examiner noted 
the history of persistent knee pain gradually getting worse.  
The Veteran reported pain, weakness, stiffness, swelling, 
giving way, and limited endurance with the left knee.  The 
examiner noted that the Veteran wore a brace on the knee and 
was working but with restrictions; he could not do prolonged 
standing, walking, or climbing on the left knee.  The 
examiner noted normal daily activity but difficulty with 
climbing and crawling on the left knee.  Range of motion was 
noted as: "lacks 5 degrees of full extension and can flex to 
90 to 95 degrees", and pain was noted throughout the range 
of motion.  The examiner stated, "According to DeLuca, 
repetitive use causing significant increasing pain.  No 
other change is noted."  Flare-ups were reported to occur 
with heavy use.  The examiner found that the knee appeared 
to be stable to anteromedial and anteroposterior testing.  
Following a review of the MRI scan which showed "what looks 
like an old ACL tear with meniscal tear in there", the 
diagnosis was postoperative chondromalacia with meniscal 
tear in ACL insufficiency, left knee.

In January 2011, the Veteran's treating physician wrote a 
note to the Veteran's employer stating that, due to 
significant left knee derangement, the Veteran was unable to 
stand for periods of greater than 40 minutes, he required 
frequent opportunities to sit and rest his knee 
(approximately every 2 hours), and could not run or walk 
prolonged distances.  The note indicated that future pending 
surgery was anticipated on the knee but until that time, the 
prognosis was guarded.  

In a January 2011 statement, the Veteran reported that the 
left knee disability has caused marked interference with his 
personal and professional life, stating that his work hours 
as a respiratory therapist have significantly declined due 
to his injury.  He reported being unable to use the stairs 
at work due to his knee giving out.  He also reported being 
unable to participate in recreational activities with his 
son.  Regarding the November 2010 VA examination, the 
Veteran stated that, following his limited active motion, 
the examiner pushed his knee [in passive motion] to 90 to 95 
degrees despite severe pain that brought tears to his eyes.

In March 2011, after finding the November 2010 VA 
examination to be inadequate, the Board remanded the matter 
to afford the Veteran a new examination.

On April 2011 VA examination, the Veteran reported that, 
since getting out of the military, he had developed 
progressive pain, weakness, swelling, stiffness, and 
instability of the left knee.  The pain was worsened by 
prolonged walking or standing, climbing or descending 
stairs, stooping, and repetitive bending, as well as be 
weather changes.  He wore a left knee brace.  His employment 
and routine daily activities were limited due to difficulty 
standing or walking for prolonged periods of time and 
climbing up and down stairs, and he needed to rest at 20 
minute intervals.  

On physical examination, there was slight warmth to the 
Veteran's left knee, with no swelling.  There was slight 
atrophy to the quadriceps and gastrocnemius muscle on the 
lateral aspect.  Drawer sign was negative, and he had pain 
with McMurray's sign.  There was no ballottement.  No 
instability was felt with varus valgus stress testing or 
anterior or posterior drawer testing.  There was medial and 
lateral joint line tenderness throughout.  On range of 
motion testing, he lacked 10 degrees of full extension; he 
was able to go from 10 to 40 degrees without pain and from 
40 to 70 degrees with pain.  Range of motion testing was 
completed actively and passively.  After repetitive flexion 
and extension five times, testing for pain, weakness, 
fatigability, and incoordination showed no change; the 
ranges of motion stayed the same but increased pains were 
noted.  The Veteran denied any periods of flare-up, 
reporting the knee pains to be chronic.  A July 2010 MRI was 
noted to show a tear of the posterior horn of the medial 
meniscus and nonvisualization of a normal ACL most likely 
related to a significant or complete tear.  The diagnosis 
was postoperative chondromalacia with meniscal tear and 
anterior cruciate ligament (ACL) insufficiency of the left 
knee.  The examiner noted that arthritis was documented in a 
September 2010 X-ray, which showed minimal arthritis, but 
arthritis was not seen on June 2010 X-ray results.  The 
examiner reiterated that no subluxation or instability of 
any degree was noted on examination.  [In a February 2012 
addendum to the April 2011 VA examination, extension of the 
Veteran's left knee was noted to be 10 degrees and flexion 
was 70 degrees, with pain from 40 degrees to 70 degrees.]

On April 2011 private treatment, the Veteran reported 
weakness and pain in the left knee with occasional giving 
way.  He had no frank locking.  On physical examination, 
there was very mild swelling of the left knee.  He had some 
tenderness to palpation diffusely over the medial and 
lateral joint line region reproducing his chief complaint.  
Range of motion was full but painful beyond 5 to 105 
degrees.  His collateral/cruciate exam was somewhat guarded 
as he had difficulty beyond 30 degrees of extension.  
Lachman's test was somewhat difficult to perform because of 
his apprehension, and shift and glide tests were also 
difficult to perform.  There was no external rotation or 
recurvatum noted.  X-rays of the knee showed mild medial 
compartment narrowing and minimal marginal osteophyte 
formation.  There was no evidence of fracture or significant 
soft tissue swelling and the patellofemoral study was 
unremarkable.  The impression was left knee injury with 
history of ligament instability.

In May 2011 the Veteran underwent left knee surgery 
(allograft reconstruction of an ACL rupture, debridement of 
a posterior horn medial meniscus tear, and patellofemoral 
chondroplasty with medial plica resection).

On February 2012 treatment, the Veteran reported continued 
discomfort of the left knee, with no episodes of 
instability.  He was having continued discomfort as the 
result of a December 2011 fall at work when he tripped over 
cords and hyperflexed the knee.  On physical examination, 
there was very mild effusion, and tenderness to palpation 
over the patellofemoral compartment as well as some medial 
discomfort.  Range of motion was full, with pain beyond 105 
degrees flexion.  Strength was 5/5 and there was no distal 
neurovascular deficit.  Collateral/cruciate exam was 
unremarkable.  The impression was internal derangement of 
the left knee, possible patellofemoral chondromalacia, 
stable ACL reconstruction of the left knee.  The treating 
physician opined that the work related injury was likely an 
exacerbation of a previous problem with the ACL 
reconstructed knee.

A February 2012 MRI of the left knee showed moderate contour 
irregularity and abnormal signal intensity to the posterior 
horn of the medial meniscus.  It was noted that this may 
represent deterioration of the meniscal tear since the prior 
examination; if the previous surgery was performed in that 
region, it could represent postsurgical change, although it 
could represent a progressive meniscal tear if no meniscal 
surgery was performed.  The medial and lateral collateral 
ligaments, iliotibial band, quadriceps, and patellar tendons 
were intact.  

In June 2012, the Board noted that the Veteran underwent 
left knee arthroscopic surgery in May 2011 to repair a torn 
ACL and meniscus; the surgery took place after the most 
recent VA examination in April 2011, and no new examination 
had been scheduled.  The Board remanded the matter to afford 
the Veteran another new VA examination, to determine the 
post-surgical severity of the left knee disability.

On July 2012 VA examination, the diagnosis was ACL tear of 
the left knee.  The examiner noted that the claims file 
showed an old knee injury with ACL repair and meniscal 
injury, chronic knee pain, a question of arthritis, and an 
ACL repair in 2011.  The Veteran reported that he still had 
pain and swelling of the knee, both increased with use.  He 
had problems with standing, prolonged walking, or climbing.

On physical examination, flexion of the Veteran's left knee 
was to 90 degrees with objective evidence of pain 
throughout.  Extension was to 0 degrees, with no limitation, 
and objective evidence of pain throughout.  On repetitive 
use testing, the ranges of motion were unchanged.  The 
functional impairment after repetitive use included less 
movement than normal, excess fatigability, and pain on 
movement.  There was tenderness or pain to palpation for the 
joint line or soft tissues of the left knee.  Muscle 
strength was normal, 5/5, on flexion and extension of the 
left knee.  Lachman's test (anterior instability) was 
normal, posterior drawer test (posterior instability) was 
normal, and valgus/varus pressure test (medial-lateral 
instability) was normal.  There was no evidence or history 
of recurrent patellar subluxation or dislocation.  The 
Veteran reported frequent episodes of joint locking, pain, 
and effusion.  He used a knee brace for pain and give-way.  
X-rays showed no significant degenerative changes.

In February 2013, the Board remanded the matter once more to 
obtain the outstanding treatment records from the Veteran's 
May 2011 knee surgery, noted above.  

In a May 2013 independent medical opinion, Dr. Terry-Choyke 
reviewed the Veteran's claims file and noted that the 
Veteran underwent knee stabilization surgery in 2011 which 
was successful.  Based on a review of the clinical files and 
radiological reports, Dr. Terry-Choyke opined that there is 
less likely than not significant evidence of degenerative 
joint disease of the Veteran's knee; she opined that the 
findings were consistent with the Veteran's normal and 
natural aging process and followed a normal observation post 
operative ACL repair.  Dr. Terry-Choyke noted that the post-
operative recovery following the May 2011 ACL repair was 
uneventful and the knee stability was regained, and opined 
that the Veteran's knee disability is at least as likely as 
not vastly improved.  She noted that in November 2010, the 
left knee condition indicated an ACL tear with left knee 
joint instability, although the radiographs were negative 
for degenerative joint disease and there was no evidence of 
bony changes.  She opined that surgical intervention was 
successful in stabilizing the condition.

A May 2013 rating decision granted a temporary total 
(convalescence) rating for the period from May 9, 2011 to 
August 1, 2011; and reassigned a 10 percent rating from 
August 1, 2011.  As noted above, the convalescence period is 
not before the Board.

Additional VA and private treatment records from separation 
from service through May 2013 show symptoms essentially 
similar to those found on the VA examinations described 
above.

At the outset, the Board notes that while the relevant 
period for consideration is from one year prior to the 
filing of the claim (i.e., from September 10, 2001), the 
record (including the report of a September 2001 
examination) does not show an increase in left knee 
disability to a compensable degree prior to the date of 
filing of the claim for increase.   

The record reasonably supports that throughout from the date 
of claim it is shown that the Veteran's left knee disability 
has been manifested by X-ray evidence of degenerative 
changes and painful or limited motion (albeit not to 15 
degrees extension, 30 degrees flexion, or flexion limited to 
45 degrees and extension limited to 10 degrees for any 
distinct period of time, so as to warrant a 20 percent 
rating for limitation of motion).  [The Board notes that a 
brief exception to the immediately preceding finding was 
noted on April 2011 VA examination (when the Veteran was 
found to have a torn medial meniscus) in that the 
limitations of motion found were such as to warrant 10 
percent ratings, each, for limitation of flexion and 
extension.  However, that examination did not find 
instability (so as to also warrant a separate compensable 
rating for instability, to be combined).  Therefore, a 
combined rating for left knee disability in excess of 20 
percent would not have then been warranted.  Given the 
limited period of time from this examination to the 
Veteran's surgery and convalescence total rating period, the 
Board sees no point in rearranging the diagnostic codes 
under which the left knee disability was rated immediately 
prior to the temporary total convalescence rating period.]  

Regarding a separate rating under Code 5257, the Board notes 
that certain diagnostic tests for instability (most notably 
McMurray's) were shown on treatment and examinations to be 
positive from the beginning of the appeal period until the 
Veteran underwent knee stabilization surgery on May 9, 2011.  
For example, on September 2002 treatment, there was 
questionable pain with varus/valgus stressing and McMurray's 
test was equivocal; on July 2004 treatment, McMurray's test 
was positive and the Veteran was fitted for a left knee 
brace.  Such findings (together with the Veteran's lay 
observations) reasonably support the assignment of a 
separate 10 percent rating under Code 5257 for slight (but 
not moderate) recurrent subluxation/lateral instability.   
In summary, throughout prior to May 9, 2011, the Veteran's 
service connected left knee disability warrants a combined 
20 percent (but no higher) rating, based on a formulation of 
10 percent under Code 5257 combined with 10 percent under 
Codes 5014-5003, or 5260, 5261. 

Following the convalescent period after the May 2011 left 
knee surgery, or from August 1, 2011, the objective evidence 
outlined above does not support the continuance of a 
separate 10 percent rating under Code 5257.  A VA examiner 
has specifically found that surgery stabilized the knee, and 
there is no objective evidence to the contrary.  The 
treatment and examination reports (such as the July 2012 VA 
examination) do not show limitation of flexion to 30 degrees 
(so as to warrant a 20 percent rating under Code 5260) or 
limitation of extension by 15 degrees (so as to warrant a 20 
percent rating under Code 5261), even with factors of pain 
and use (repetitive motion) considered, for the left knee.  
Likewise, extension limited to 10 degrees with flexion 
limited to 45 degrees is not shown.  Instability or 
subluxation of the knee is not shown following the May 2011 
stabilization surgery.  Accordingly, a rating in excess of 
10 percent for the knee from August 1, 2011 is not 
warranted.

The Board has considered whether this matter should be 
referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321.  In Thun v. 
Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Either the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is 
not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting 
from, the Veteran's service-connected left knee disability 
fall squarely within the criteria for the 10 and 20 percent 
schedular ratings assigned herein.  The record does not 
reflect (or suggest) any symptoms/impairment of this 
disability not encompassed by the schedular criteria.  
Therefore, those criteria are not inadequate, and referral 
for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 20 percent combined rating is granted for the Veteran's 
left knee disability throughout prior to May 9, 2001, 
subject to the regulations governing payment of monetary 
awards; a rating in excess of 10 percent for the left knee 
disability from August 1, 2011 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


